



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Pastore, 2017 ONCA 487

DATE: 20170612

DOCKET: C61620

Juriansz, Pepall and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Luigi Antonio Pastore

Appellant

Alfred S. Schorr, for the appellant

Robert Morin, for the respondent

Heard and released orally: May 30, 2017

On appeal from the sentence imposed on January 20, 2016 by
    Justice George S. Gage of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

Luigi Pastore appeals from a 15-month jail sentence imposed on two
    counts of making a false statement contrary to s. 16(1)(a) of the
Canada
    Small Business Financing Act
, S.C.
    1998, c. 36,
and three counts of fraud contrary to s. 380(1)(a) of
    the
Criminal Code
, R.S.C. 1985, c. 46. He entered pleas of guilty to
    these offences, which were committed between 2005 and 2008.

[2]

In a nutshell, Mr. Pastore exploited the Canada Small Business Financing
    Program (CSBFP) sponsored by Industry Canada. Using false documents, he
    secured loans for his own false business. By creating misleading financial
    pictures, he secured loans for 7 other business entities. His efforts were
    extensive. He created false and misleading invoices, false bank statements, a
    fraudulent S.I.N. card, along with fraudulent Notices of Assessment.

[3]

On the strength of Mr. Pastores fraudulent representations and
    activities, over $1 million in loans was advanced through the CSBFP. The loss
    to Industry Canada was $409,000. Mr. Pastore extracted fees to the tune of
    $192,000 for helping others defraud the Government of Canada. He also obtained
    $100,000 through his own company. At the time of sentencing, no restitution had
    been made. Restitution has still not been made.

[4]

In careful and detailed written reasons, the sentencing judge reviewed
    the circumstances of the offences, the circumstances of Mr. Pastore, the
    relevant principles of sentencing, and the applicable case law. After reviewing
    the relevant mitigating and aggravating facts present in the case, the
    sentencing judge concluded that a conditional sentence order would not
    sufficiently advance the goals of general deterrence and denunciation. He
    imposed a sentence of 15 months imprisonment.

[5]

Mr. Pastore appeals his sentence, contending that the sentencing judge
    erred in failing to impose a conditional sentence order.

[6]

We disagree.

[7]

The trial judge committed no error in principle, nor was the sentence he
    imposed manifestly unfit: see
R. v. Lacasse
, 2015 SCC 64, [2015] 3
    S.C.R. 1089. The sentencing judge was correct to approach this case as a large-scale
    fraud in which the sentencing principles of general deterrence and denunciation
    are paramount. He recognized the mitigating value of Mr. Pastores guilty plea
    and his lack of a criminal record. However, these mitigating factors were
    overwhelmed by the aggravating factors in this case, which included: (a) the level
    of sophistication involved; (b) the offences were committed over a 3-year
    period; (c) there were 8 discreet fraudulent plans; and (d) the main victim was
    the Government of Canada.

[8]

While leave to appeal is granted, the appeal is dismissed.

R.G. Juriansz J.A.

S.E. Pepall J.A.

G.T. Trotter
    J.A.


